DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
This action is made nonfinal solely to address the double-patenting rejections. The same grounds of rejections are maintained in this nonfinal as in the nonfinal dated 10/07/20
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent method claim 35 reference using the adjustable biocide formulator or generator system of claim 21 without reciting which or which not structural limitations from claim 21 are or are not included in claim 35. The examiner is unable to ascertain the metes and bounds of claim 35. It is respectfully requested that claim 35 be amended to include the structural limitations of the adjustable biocide formulator or generator system of claim 21.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 21-22, 24, and 26-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McSherry et al. (US 7,547,421 B2).
Regarding claim 21, McSherry et al. discloses method of cleaning using an on-site generated peroxycarboxylic acid (col.1, lines 6-13; col.44, lines 56-57; and col.5, lines 41-67 through col.6, lines 1-22) forming composition comprising:
Obtaining a user- or system-inputted peroxycarboxylic acid forming composition (co.11, lines 9-56) on-site using an adjustable biocide formulator or generator system comprising: an apparatus (Fig.1) comprising a variable length of a reaction manifold (Fig.1:30), a series of feed pumps (col.14, lines 29-35) and an outlet (Fig.1:36) for dosing a peroxycarboxylic acid forming composition from the reaction manifold (Fig.1:34); 
Sequentially or in parallel adding one or more reagents (col.14, lines 51-64) to the reaction manifold to produce a peroxycarboxylic acid forming composition, wherein the one or more reagents comprise at least one ester of a polyhydric alcohol and a Ci to C ix carboxylic acid (col.14, lines 38-40), a source of alkalinity and an oxidizing agent; 
Applying the peroxycarboxylic acid forming composition in an amount sufficient to sanitize, bleach and/or disinfect a surface (col.5, lines 41-57) in need thereof, 
Wherein the reaction manifold (Fig.1:30) is in fluid connection with the outlet (Fig.1:36) to dispense the peroxycarboxylic acid forming composition; 
Wherein the reaction manifold (Fig.1:30) is a length of tubing having multiple points of input (Fig.2:26 and 29) via at least one injection manifold (Fig.2:40) wherein the feed pumps provide the one 
Wherein the feed pumps (col.14, lines 29-35) are in fluid connection with the reaction manifold (Fig.1:30) and supply one or more reagents to produce the peroxycarboxylic acid forming composition in the reaction manifold;
Wherein the peroxycarboxylic acid forming composition is an individual or mixed peroxycarboxylic acid forming composition (col.13, lines 39-55) according to a user- or system-inputted selection (col.11, lines 9-48).
Regarding claim 22, McSherry et al. discloses that the one or more reagents comprises a first ester of a polyhydric alcohol (col.59, lines 35-37) and a Ci to Cis carboxylic acid (col.13, lines 39-55), and a second ester of a polyhydric alcohol and a Ci to Cis carboxylic acid.
Regarding claim 24, McSherry et al. discloses that the sequential or parallel addition (Fig.2:22 and 24) of the reagents to the reaction manifold produces a mixed peroxycarboxylic acid forming composition.
Regarding claim 26, McSherry et al. discloses that the oxidizing agent is a hydrogen peroxide donor (col.18, lines 36-37).
Regarding claim 27, McSherry et al. discloses that the apparatus further comprises at least one measurement device (col.14, lines 10-27), wherein the at least one measurement device measures one or more reaction kinetics or system operations for the peroxy carboxylic acid forming composition generation, and wherein the at least one measurement device measures fluorescence, weight, flow, capacitive level, pH, oxidation reduction potential, pressure, temperature and combinations thereof.
Regarding claim 28, McSherry et al. discloses that the apparatus further comprises a reservoir (Fig.1:38) in fluid connection with the reaction manifold outlet to mix or store the peroxy carboxylic acid forming compositions from the reaction manifold.

Regarding claim 30, McSherry et al. discloses that the apparatus further comprises a flow meter (col.10, lines 12-15).
Regarding claim 31, McSherry et al. discloses that the feed pumps provide the one or more reagents by tick on the flow meter (col.12, lines 47-62).
Regarding claim 32, McSherry et al. discloses that the apparatus further comprises a control software (col.11, lines 9-19) for operating the apparatus to generate a user- or system-inputted peroxycarboxylic acid forming composition and desired volume of the peroxycarboxylic acid forming composition for on-site generation.
Regarding claim 33, McSherry et al. discloses that the control software (col.11, lines 9-19) determines the timing of feeding the one or more reagents to the reaction manifold, mixing and reaction time required for production of the user- or system-inputted peroxy carboxylic acid forming composition and desired volume.
Regarding claim 34, McSherry et al. discloses a data output means for (this term is considered to invoke 112(f) and is equivalent to the processor and the two sensors; col.11, lines 37-48) sharing information related to the peroxycarboxylic acid forming composition formulation, peroxycarboxylic acid forming composition consumption or usage, additional peroxycarboxylic acid forming composition production-related data or combinations of the same.
Regarding claim 35, McSherry et al. discloses a method of cleaning textiles (col.4, lines 8-18) using an on-site generated peroxycarboxylic acid forming composition comprising:

Acid (col.18, lines 53-67), a source of alkalinity (col.61, lines 1-7) and an oxidizing agent (col.18, lines 37-38) at alkaline pH in the adjustable biocide formulator or generator system at a pH above at least 12 to generate a peroxycarboxylic acid forming composition; wherein the peroxycarboxylic acid is continuously produced.
Regarding claim 36, McSherry et al. discloses supplying the peroxycarboxylic acid forming composition to a tunnel washer (col.4, lines 8-18) of a wash machine.
Regarding claim 37, McSherry et al. discloses that the peroxycarboxylic acid forming composition is diluted (col.12, lines 1-21) to form a use solution.
Regarding claim 38, McSherry et al. discloses a step of applying the use solution to laundry or textile surfaces (col.4, lines 8-18) in the tunnel washer.
Regarding claim 39, McSherry et al. discloses that the laundry or textile surfaces are wetted by the use solution for a sufficient time to wash, destain, sanitize, bleach, and/or rinse the laundry or textile surfaces (col.4, lines 8-18).
Regarding claim 40, McSherry et al. discloses a post-generator acidification step comprising adding a peroxycarboxylic acid as a sanitizer (col.7, lines 17-19).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McSherry et al. (US 7,547,421 B2) as applied to claims 22, 21, and further in view of Kaaret et al. (US 2003/0192130 A1).

McSherry appears silent to explicitly teach the use of sorbitan octanoate and/or glyceryl octanoate.
Kaaret et al. discloses a fabric treatment composition [0002] that includes polyhydric alcohols [0038] and glycerol monooleate and sorbitan monooleate or sorbitan monosearate [0052] since such compounds do not cause discoloration to fabrics [0053]. It would have been obvious to one of ordinary skill in the art at the time of the invention to add sorbitan octanoate and/or glyceryl octanoate to McSherry et al. method since such compounds do not cause discoloration to fabrics.
Regarding claim 25, McSherry appears silent to disclose using an alkaline source.
Kaaret et al. discloses a fabric treatment composition [0002] that includes sodium silicate [0127] since such compounds act as electrolytes that are useful in reducing dilution viscosity [0127]. It would have been obvious to one of ordinary skill in the art at the time of the invention to add sodium silicate to McSherry et al. method since such compounds act as electrolytes that are useful in reducing dilution viscosity.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
13.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
14.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 21, 27-28, 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 3, 6, 8-9, 11, 15, and 17 of U.S. Patent No.  9,861,101 in view of Muller et al.  (US 2006/0019864 A1).
The scope of claims 21 and 35 in 16/232,681 is taught by the scopes of claims 1 and 5 in USPN 9,861,101. However, while the scope of claim 5 recite “more than one ester”, the scope of claim 21 recites “one or more reagents that includes at least one ester of a polyhydric alcohol”. The scope of claim 21 fails to disclose the specific recited esters in claim 5. 

The scope of claim 27 in 16/232,681 are taught by claims 3 and 19 in USPN 9,861,101.
The scope of claim 28 in 16/232,681 is taught by claim 6 in USPN 9,861,101.
The scope of claim 32 in 16/232,681 is taught by claim 8 in USPN 9,861,101.
The scope of claim 33 in 16/232,681 is taught by claim 9 in USPN 9,861,101.
The scope of claim 34 in 16/232,681 is taught by claim 11 in USPN 9,861,101.

16.	Claims 21, 27-28, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 8-9, 11, and 19 of U.S. Patent No. 10,201,156 B2 in view of Muller et al.  (US 2006/0019864 A1).
The scope of claims 21 and 38 in 16/232,681 is taught by the scopes of claims 1 and 5 in USPN 10,201,156 B2. However, while the scope of claims 5 recite “more than one ester”, the scope of claim 21 recites “one or more reagents that includes at least one ester of a polyhydric alcohol”. The scope of claim 21 fails to specifically disclose types of esters. 
Muller et al. discloses an aqueous surface detergent composition [0001] that includes sorbitan monooctanoate [0067] and other sorbitan esters [0070]. Muller et al. teaches that sorbitan esters are cleaning enhancers [0001] and they exhibit good environmental compatibility [0055]. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Muller et al. sorbitan 
The scope of claim 27 in 16/232,681 are taught by claims 3 and 19 in USPN 10,201,156 B2.
The scope of claim 28 in 16/232,681 is taught by claim 6 in USPN 10,201,156 B2.
The scope of claim 32 in 16/232,681 is taught by claim 8 in USPN 10,201,156 B2.
The scope of claim 33 in 16/232,681 is taught by claim 9 in USPN 10,201,156 B2.
The scope of claim 34 in 16/232,681 is taught by claim 11 in USPN 10,201,156 B2.
Response to Arguments
17.	Applicant’s arguments, see pages 6-10 of the Arguments/Remarks section, filed on 01/06/21, with respect to the statutory Double-Patenting rejections of claims 21, 31, 35, 38-40 under 35 U.S.C. 101 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of Muller et al. (US 2006/0019864 A1).
-	On pages 11-16 of the Applicant Arguments/Remarks Section, Applicant argues the following: that the examiner has not cited anywhere within McSherry that indicates that McSherry is related to a method of cleaning using an on-site generated peroxycarboxylic acid forming composition; that the safety system of McSherry is not a user- or system-inputted peroxycarboxylic acid forming composition; that Figure 1:30 in McSherry does not teach the variable-length manifold of the claimed invention; that McSherry does not teach a reagent that comprises at least one ester of a polyhydric alcohol; that the examiner does not assert that McSherry teaches wherein the one or more reagents comprise a source of alkalinity as in the claimed subject matter; that the alkaline soaps in McSherry are not used as a source of alkalinity as a reagent in the peroxycarboxylic acid composition, but as a wetting or defoaming agent which can be used in the composition to raise the surface activity of the composition; that McSherry does not teach or mention an ester as a reagent for the methods described 
The examiner respectfully disagrees. First, the McSherry et al. reference in its entirety speaks for it self.  McSherry et al. does teach at least one ester of a polyhydric alcohol (col.47, lines 46-48 and col.59, lines 35-36), and a C1 to C18 carboxylic acid (col.46, lines 1-67). The recited reagents in claim 21 are interpreted in the alternative form. 
McSherry et al. discloses the following: a method (col.1, lines 6-7) of cleaning (col.65, lines 28-33) using an on-site generated (col.33, lines 30-32) peroxycarboxylic acid forming composition; obtaining a user- or system-inputted peroxycarboxylic acid forming composition (col.14, lines 20-22; the predetermined level is a system-inputted value); a variable length manifold (col.8, lines 51-54; the size of column is to be selected and is deemed to have different lengths for different applications). In addition, the polyols (col.47, lines 46-48) or are also called polyhydric alcohols or sugar alcohols along with the alkaline earth metal soaps (col.61, lines 4-5) are used as reagents in the McSherry et al. method. In col.59, lines 27-30, McSherry et al. does not teach against using a sugar ester. Instead, McSherry et al. teaches using the sugar esters but cautious that in some situations result in unwanted compositional interaction. This is not a teaching not to use sugar esters but rather be aware of certain unwanted compositional interactions. Furthermore, McSherry et al. teaches that in certain embodiments the composition can include impurities (col.19, lines 63-67).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okano et a1. (US 7,919,122 B), and Okano et al. (US 2007/0274857 A1), and Carr et al. (US 6,207,108 B1) all teach generating peracid compositions that include polyhydric alcohols, sorbitan, alkaline, and hydrogen peroxide.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798